Citation Nr: 0028775	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
32, Title 38, United States Code, for a period of education 
pursued from June 28, 1993, to August 7, 1993.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision by 
the Roanoke, Virginia, Regional Office of the Department of 
Veterans Affairs (VA).  Through subsequent transfers, the 
claims file has most recently been under the jurisdiction of 
the Buffalo, New York, Regional Office (RO).  

The Board notes that in September 1997, the veteran submitted 
a statement to the RO in which he requested educational 
assistance benefits for courses taken in 1995 and 1996.  He 
also requested an extension of his delimiting date, due to 
illness.  At a July 2000 Board hearing he referenced five 
additional courses taken in 1997, 1998, and 1999, and 
indicated that he wished to file for VA benefits for those 
classes.  These matters are hereby referred to the RO for 
appropriate action.


REMAND

As a threshold matter, the jurisdiction of the Board is 
called into question in this case.  Appellate review by the 
Board will be initiated by a notice of disagreement and 
completed by a substantive appeal in response to a statement 
of the case.  38 U.S.C.A. § 7105(a) (West 1991).  A 
substantive appeal must be filed within 60 days of the date 
the statement of the case is mailed to the appellant, or 
within the remainder of the one-year period from notice of 
the decision being appealed, whichever period ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  If certain procedures are followed, an extension of 
the time for filing a substantive appeal can be granted.  A 
denial of a request for an extension may be appealed to the 
Board.  38 C.F.R. § 20.303 (2000). 

In the present case, the veteran was notified of the denial 
of his educational claim by letter dated in September 1994.  
It appears that a notice of disagreement was received in 
October 1994.  A statement of the case was mailed to the 
veteran on December 15, 1997.  At that time, the veteran was 
informed that he must file an appeal with the RO within 60 
days from the date of the letter.  He was also informed that 
if the RO failed to hear from him with this period, it would 
close his appeal.  The record shows that a VA Form 9 with 
attachments was date-stamped as received at the RO on March 
2, 1998, more than 60 days from the date (December 15, 1997) 
on which the statement of the case was mailed to the veteran.  
In a letter accompanying the VA Form 9, the veteran indicated 
that he realized his substantive appeal was late, but that a 
death in the family prevented him from filing it on time.  In 
a letter dated September 1, 1998, the RO informed the veteran 
that it was denying his request for an extension of the 60 
day filing period for his substantive appeal.  The veteran 
was also advised of his right to appeal this determination.  
In a letter received in October 1999, the veteran indicated 
that he disagreed with the September 1998 determination.  

Although a yellow slip of paper attached to the underside of 
another document includes an undated notation to the effect 
that the substantive appeal was o.k. per "Pat," the file 
does not appear to include any formal official documentation 
regarding the extension of the time period for filing a 
substantive appeal question.  The RO then forwarded the case 
to the Board.  However, regardless of the RO's actions in 
this regard, "it is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party at any stage in the 
proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Under the circumstances, the Board is of the opinion that it 
may not properly proceed with appellate review until the 
matter of the timeliness of the substantive appeal is 
clarified and the veteran afforded an opportunity to present 
argument and evidence on this question.  In this regard, the 
Board hereby directs the veteran's attention to the laws and 
regulations pertinent to the filing of timely substantive 
appeals and requests for an extension of the time for filing 
a substantive appeal as set forth in the opening paragraph of 
this remand, and the veteran is hereby advised of his right 
to submit evidence and/or argument in connection with the 
question of whether his substantive appeal to the December 
1997 statement of the case was timely as well as his request 
for an extension of the time period for filing such statement 
of the case.  

Additionally, review of the claims file reveals that there 
has been a great deal of confusion with regard to the 
underlying educational benefits claim, and it appears that 
the veteran's claims file has at various times been located 
at the Roanoke, Atlanta, Washington, D.C., and Buffalo 
Regional Offices.  The veteran maintains that various 
communications from him were sent to these offices at 
different times and lost.  It also appears that for a period 
of time, the veteran's claim was confused with another 
individual of similar name.  While certain letters from the 
RO acknowledge the problems with locating records and appear 
to indicate that action has been accomplished to locate all 
of the veteran's records, the Board believes it appropriate 
under the particular circumstances of this case to direct 
that another attempt be made to ensure that all pertinent 
documents from all such Regional Offices be obtained and that 
the claims file of the other individual of similar name be 
located and reviewed to ensure that no documents (to include 
communications from the veteran) are incorrectly filed in 
that claims file. 

Therefore, in light of the foregoing, and in order to ensure 
that all due process procedures are met, this matter is 
hereby REMANDED to the RO for the following actions:

1.  The RO should undertake action to 
insure that all documents and 
communications pertinent to the veteran's 
educational claim(s) are properly 
associated with the veteran's Chapter 32 
file.  The RO's actions to ensure that the 
veteran's file is complete should be 
clearly documented in his file, including 
copies of the requests for any additional 
records to the Atlanta, Roanoke, 
Washington, D.C. Regional Offices as well 
as the responses from those Regional 
Offices.  The claims file should also be 
documented to show that another review of 
the claims file of the other individual of 
similar name has been undertaken and that 
no documents pertinent to the veteran in 
this case are incorrectly filed in that 
other individual's file.  

2.  The RO should then formally document 
for the claims file whether or not the 
veteran's request for an extension of the 
time period for filing his substantive 
appeal was granted or denied.  A detailed 
explanation for the RO's determination 
should be included.  

     a)  If the RO has granted the 
extension of the time period for filing 
the substantive appeal, then the case 
should be returned to the Board for review 
of that determination by the RO and, if 
the Board agrees with the RO's 
determination as to the extension, for 
review of the issue listed on the cover 
page of this remand.  

     b)  If the RO has denied the 
extension request, then the veteran should 
be furnished with an appropriate statement 
of the case and informed of the need to 
file a timely substantive appeal if he 
wishes to complete an appeal as to that 
determination.  If a timely substantive 
appeal to the statement of the case is 
received, then the RO should forward the 
case to the Board.  

The purpose of this remand is to ensure due process of law 
and to clarify matters of jurisdiction.  The veteran is free 
to submit additional evidence and argument in connection with 
the matters addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



